Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement dated March 3, 2022 has been reviewed.  

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record includes Breeding et al., US 2004/0009799 A1 (hereinafter Breeding), SR Flip-Flop from Electronics-Tutorial dated October 24, 2017 (hereinafter SR Flip-Flop), Shift Registers from Electronics-Tutorials dated September 14, 2010 (hereinafter Shift Registers), Yoseloff, US 6,227,969 B1 (hereinafter Yoseloff), and Mothwurf, US 5,919,090 (hereinafter Mothwurf).
Breeding discloses a gaming table accommodating up to seven players (Breeding [0024]).   Each player station has pre-determined locations or zones for receiving gaming tokens for wagering on the basic game and predetermined locations or zones for receiving gaming tokens for wagering on the additional games (Breeding [0025]).  Sensor devices are located under wagering areas (Breeding [0114]).  One sensor device is located under each of the wagering area and is connected through an input device to a microcontroller (Breeding [0117] and [Fig. 3]).  The sensor operates on the basis of detecting the presence or absence of light (Breeding [0134]).  
Flip flop circuits are well known in the art of electronics.  SR Flip-Flop teaches sequential logic circuits (SR Flip-Flop [p. 1]).  Sequential logic circuits have some form of inherent "Memory" built in to them and they are able to take into account their previous input state as well as those actually present, a sort of "before" and "after" is involved (SR Flip-Flop [p. 1]). They are generally termed as Two State or Bistable devices which can have their output set in 
Flip flop circuits that utilize a common clock signal for a shift register are well known in the art of electronics.  Shift Registers describes “shift registers” as consisting of a number of single bit "D-Type Data Latches" connected together in a chain arrangement so that the output from one data latch becomes the input of the next latch and so on, thereby moving the stored data serially from either the left or the right direction (Shift Registers [p. 1]).  Shift registers come in a variety of flavors, including serial-in to serial-out (Shift Registers [p. 2]).  This type of shift register also acts as a temporary storage device or as a time delay device, with the amount of time delay being controlled by the number of stages in the register or by varying the application of the clock pulses (Shift Registers [p. 2]).
Yoseloff teaches a side game with potential wagering (Yoseloff [Abstract]).  Yoseloff teaches an apparatus for playing a preferred progressive method of the present invention (Yoseloff [C14:33-42] and [Fig. 6]).  The gaming table is equipped with six player locations (Yoseloff [C14:33-42]).  Each player location is equipped with a number of betting locations for placing an initial bet and an optional ante bet, and an area is identical in each player location, and is preferably equipped with an electronic bet detection apparatus (Yoseloff [C14:33-42]).  A microprocessor receives a signal from the bet detector and activates a light indicating a bet has been placed (Yoseloff [C14:33-42]).  In one embodiment, a light indicator is associated with the sensor, a visually observable light response (e.g., such as a flashing light) will occur after recognition of the side bet wager (Yoseloff [C19:1-7]).
Mothwurf discloses a method and apparatus for determining the win or loss of individual participants in a game of chance, such as for example Black Jack, Poker or the like, wherein the bet and the winnings are represented by chips (Mothwurf [Abstract]).  At least one chip deposit area is provided per participant and has in each case at least one sensor for the detection of 
The prior art fails to disclose enabling a number of light sources of the first token sensor assembly based on the desired state of the first token sensor assembly stored in the sensor memory component of the first token sensor assembly.  The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WERNER G GARNER/Primary Examiner, Art Unit 3715